From an order denying the appellants’ motion to dismiss the petition of the respondents for an order of review, pursuant to article 78 of the Civil Practice Act, they appeal. Order imanimously affirmed, without costs. (Matter of Henthorne v. Kimball, 252 App. Div. 758.) In the matter of the application of Alex Rosenswaike for an order to review his dismissal from his position as chief of police of the village of Island Park. Determination unanimously confirmed, without costs. In the matter of the application of Harry Yale for an order to review his dismissal from his position as lieutenant of police in the police department of the *996village of Island Park. Determination unanimously confirmed, without costs. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.